Citation Nr: 1123811	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased initial evaluation for dysthymia, currently 70 percent disabling. 

2. Entitlement to an increased initial evaluation for right leg radiculopathy, currently 10 percent disabling. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for kidney stones. 

4. Entitlement to service connection for a right knee disability, including as secondary to service-connected lumbosacral strain.  

5. Entitlement to service connection for shingles on the face and neck. 

6. Entitlement to service connection for a right hand and finger disability, including as secondary to service-connected right shoulder dislocation. 

7. Entitlement to service connection for a left shoulder disability, including as secondary to service-connected right shoulder dislocation.  

8. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a May 2004 decision, the RO denied the claim for service connection for a right knee disability and declined to reopen the claim for kidney stones.  In a February 2005 decision, the RO granted service connection for dysthymia and assigned a 10 percent evaluation, effective August 19, 2004 and in January 2006 the RO increased the initial evaluation to 70 percent.  In an August 2008 rating decision, the RO denied an increased evaluation for dysthymia, granted service connection for right leg radiculopathy and denied service connection for the right hand disability, shingles, left shoulder and hearing loss.  

In February 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  During the hearing the Veteran withdrew the issues of entitlement to an increased evaluation for a lumbar spine disability and tinnitus.   

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record shows that dysthymia is manifested by sleep problems, sad mood, poor appetite, and moderate impairment of social functioning; without gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or severe memory loss.  

2. Right leg radiculopathy is consistent with mild incomplete paralysis, manifested by pain, numbness and tingling; without loss of reflexes or muscle atrophy.  

3. The competent evidence of record shows that a right knee disability was not causally or etiologically related to any disease, injury, or incident during service and was not caused by or aggravated by a service-connected disability.  

4. The competent evidence of record shows that shingles initially manifested in service.  

5. The competent evidence of record shows that a right hand/finger disability was not causally or etiologically related to any disease, injury, or incident during service and was not caused by or aggravated by a service-connected disability.  

6. The competent evidence of record shows that a left shoulder disability was not causally or etiologically related to any disease, injury, or incident during service and was not caused by or aggravated by a service-connected disability.  

7. The competent evidence of record does not show that bilateral hearing loss manifested in service, manifested within one year after service or was causally or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 70 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2. The criteria for an initial disability rating in excess of 10 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8799-8720 (2010).  

3. A right knee disability was not incurred in or aggravated by service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  

4. Shingles on the face and neck was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5. A right hand and finger disability was not incurred in or aggravated by service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  

6. A left shoulder disability was not incurred in or aggravated by service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  

7. Bilateral hearing loss was not incurred in or aggravated by service; nor may it be presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2003 regarding service connection for his right knee disability.   In October 2004, the RO sent a VCAA letter pertaining to dysthymic disorder.  In June 2008, the RO sent a VCAA letter regarding the right leg, left shoulder, right hand, shingles and hearing loss.  These letters addressed the notice elements and were sent prior to the initial respective AOJ decisions.  The letters informed the appellant of what evidence was required to substantiate the claims for service connection and secondary service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding dysthymia and the right leg disability, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify regarding these issues has been satisfied.

The RO also sent a follow up letter to the Veteran regarding the right knee disability in July 2007.  This letter and the August 2008 letter included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  VA examinations with respect to the issues on appeal were obtained in December 2009, October 2009, July 2008, May 2008, November 2004 and October 2004.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient.  They were predicated on a full reading of the Veteran's service and post-service VA medical records, consider all of the pertinent evidence of record and provide an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATING 

The Veteran contends that his dysthymic disorder and his right leg radiculopathy should be afforded increased evaluations.  Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Dysthymic Disorder

The Veteran's service-connected dysthymic disorder is currently assigned a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The only increased evaluation available under Diagnostic Code 9411 is 100 percent.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives; own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness'" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Board has reviewed all the evidence of record.  In an October 2004 VA Compensation and Pension Examination, the examiner reviewed the claims file and medical records and interviewed the Veteran.  The Veteran described very poor sleep with just a few hours of sleep per night.  He reported that his appetite was stable and he maintained some healthy interests, such as looking for a job and interacting with his son.  He felt general malaise and had lowered energy.  He described his concentration as "fractured."  He denied suicidal ideation, but reported feeling helpless sometimes, mostly because of his unemployment and health.  He acknowledged an occasional feeling of hopelessness related to not having a career.  He denied mania symptoms.  The Veteran reported that he became anxious when he was looking for a job and began to worry about his future financial situation if he doesn't find a job.  He reported being anxious because he feels a churning inside.  Impulse control was somewhat of a problem and he reported road rage and being close to acting out in potentially dangerous ways.  He had not gotten in to physical fights, but into some verbal altercations.  He denied psychosis symptoms.  

The examiner found that the Veteran was neatly and casually dressed and looked his stated age.  His attitude was generally cooperative, but often sarcastic and flippant.  He ambulated slowly with a normal gait and posture.  His speech was fluent and normal in rate and tone.  His mood was euthymic with congruent affect and a limited affective range.  His thought processes were coherent and logical.  His thought content revealed no evidence of psychosis.  He was preoccupied with a feeling of unfairness he felt he received from VA, in that he cannot get hired.  He was awake, alert and fully oriented.  His attention, concentration and memory were grossly intact.  His fund of general information was good and his judgment was also good.  He was diagnosed with dysthymia.  He was assigned a GAF of 60 because he related moderate depressive symptomatology that mostly affected his interaction with others.  

In a May 2008 VA Compensation and Pension Examination, the VA examiner interviewed the Veteran, reviewed the claims file and the medical records.  The examiner noted that the Veteran was currently unemployed and the Veteran started an online vocational rehabilitation program through VA earlier in the month.  The Veteran had worked as a court liaison officer for a little over a year in 2006.  He quit his job because of issues with his supervisor.  He did not have disciplinary actions, but indicated that he would tell people off when confronted.  The Veteran had been married to his second wife since 1985.  He described the relationship with his wife as "okay" and his relationship with his children as "good."  The Veteran reported that he would talk to his siblings approximately once every three months.  He did not have any friends that he talked to on a regular basis.  He indicated that he has not been interested in having friends for the past 6-7 years.  The Veteran described his mood as flat and not very animated.  He explained that he felt down 4-5 times per week which lasted for a few hours.  He reported that the sadness comes and goes and he does not know why.  The Veteran expressed a desire to be active in various activities including bowling, playing tennis, golfing, and riding his motorcycle; however, he was unable to do so because of his limited mobility due to his disabilities.  He described his appetite as poor.  He denied problems with concentration and memory.  He reported that he did not feel much in the way of self worth when he was not working.  He reported that his energy level was alright.  He reported no symptoms of mania, panic attacks, impulsivity, psychosis or obsessive compulsive behavior.  

The examiner noted that the Veteran arrived on time for his evaluation, was appropriately dressed and groomed.  He was cooperative and made appropriate eye contact.  His thoughts were logical and goal-directed with no evidence of hallucinations or delusions.  His responses were generally clipped and at times sarcastic.  His speech was normal in rate and volume.  His affect was limited.  He denied current homicidal or suicidal ideation, intent or plans.  He was oriented to place and date.  His fund of general information and judgment were fair.  He was diagnosed with dysthymic disorder with a GAF of 60.  The examiner concluded that the Veteran's depressive symptoms included sleep problems, sad mood and poor appetite.  The GAF score was based on moderate psychiatric symptoms that impair his social functioning.  His occupational functioning was mildly impaired when he was working.  

In this case, the Board finds that a 100 percent evaluation for dysthymia is not warranted.  The Veteran did not show gross impairment in thought processes or communication during the VA examinations or during the Board hearing.  He was able to speak and communicate effectively.  He also did not have delusions, hallucinations or psychosis as shown in the VA examinations.  He presented himself appropriately during the examination and did not show a persistent danger to himself or others.  He was able to perform his daily activities and was in the vocational rehabilitation program at VA.  During each of the VA examinations, the Veteran was oriented to time and place.  He also did not show significant impairment of memory to warrant a 100 percent evaluation.  Additionally, the GAF was consistent with moderate symptoms of dysthymia.  As such, the Board finds that the Veteran's symptoms of dysthymic disorder do not approximate a 100 percent evaluation.  Additionally, the Veteran's symptoms appear to be consistent during this time and a staged rating is not appropriate.  The Board considered the most severe manifestations of the dysthymic disorder and a staged rating would not provide any benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Leg Radiculopathy

The Veteran is service connected for right leg radiculopathy as secondary to his service-connected lumbar spine disability.  He is currently assigned a 10 percent evaluation under Diagnostic Code 8799-8720.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and then "99").

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In a July 2003 VA Compensation and Pension Examination, the neurological examination revealed physiologic and symmetrical reflexes, strength and sensation in both legs.  Straight leg raising was remarkable for significant hamstring contractures bilaterally.  

In an October 2004 VA Compensation and Pension Examination, the Veteran reported complaints of radiating pain from his lower back down his right leg.  The examiner noted that the Veteran walked with a non-antalgic gait.  The neurological examination revealed physiologic and symmetrical reflexes, strength and sensation in both lower extremities.  Straight leg raising on the right resulted in significant hamstring contractures with reproduction of his right leg pain down into the calf.  He was diagnosed with spondylolysis without spondylolisthesis and hamstring contractures.  It was the examiner's opinion that the Veteran's disability had no impact on his ability to engage in sedentary employment.  He was limited in his ability to be employed otherwise.  The Veteran described no additional effects on his usual occupation or daily activities.  There were no incapacitating episodes and no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  

In a July 2008 VA Compensation and Pension Examination, the examiner reviewed the claims file, including the service treatment records and VA medical records.  The Veteran reported right buttock pain, not joint pain.  He described it as a deep aching in the buttocks and nothing tended to make it better or worse.  He reported an occasional numbness or tingling down the right leg with cramping in his calf.  He also had an occasional shooting pain from his buttocks down the posterior thigh to the ankle.  He denied any bowel or bladder problems.  He described intermittent flare ups but no incapacitating events.  Physical examination of the hip revealed sciatic notch tenderness and a positive straight leg raising sitting at 60 degrees, supine 30 degrees.  Deep tendon reflexes were 2+ at the knees, 2+ at the left ankle and 1+ in the right ankle.  He has 4/4 strength ankle evertor and extensor hallucis longus on the right; all other muscle groups were 5/5.  Toes were down going.  There was no increased tone or clonus.  Sensation was intact.  Range of motion of the hip was flexion to 120 degrees, abduction was to 40 degrees, adduction was to 20 degrees, internal rotation was to 35 degrees and external rotation was to 60 degrees.  All ranges of motion were both active and passive and against resistance.  There was no pain, fatigue or incoordination with repetitive motion.  X-rays of the right hip revealed no evidence of bone, joint or soft tissue abnormality.  The impression was right leg radiculopathy.  The examiner opined that it was more likely than not that this right buttock and leg pain was secondary to his lumbar spine.  

For the entire appeal period, the Board finds that the Veteran's disability of the right lower extremity is manifested by subjective complaints of radiating pain, numbness and tingling with hamstring contractures.  The objective neurological manifestations, such as decreased sensation and strength, were normal.  The reflexes were also normal except the right ankle reflex was, at most, slightly impaired.  Therefore, the Board finds that the symptoms resulted in no more than mild incomplete paralysis of the nerve.  As the Veteran's symptoms of the right lower extremity were essentially wholly sensory, with only slight limited right ankle reflex, the Board finds that he is not entitled to an initial rating in excess of 10 percent.

Additionally, upon a review of the record, the Board finds that the Veteran's complaints regarding radiating pain as well as numbness and tingling have been consistent throughout the entire appeal period.  Therefore, the Board finds that the criteria for an initial rating of 10 percent, but no higher, have been met for the entire appeal period.  

In sum, the Board finds that an initial rating of 10 percent for radiculopathy of the right lower extremity is warranted for the entire appeal period.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his right lower extremity.  In denying an initial rating in excess of 10 percent, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has been granted TDIU since January 29, 2003, throughout the entire appeal period.  Therefore, TDIU will not be further addressed by the Board.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dysthymic disorder and right leg radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms of these disabilities are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his dysthymic disorder or right leg radiculopathy that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis and sensorineural hearing loss manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Regarding the Veteran's assertions for all his claimed disabilities, the Board notes that he is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Id, at 1337.  Competent lay testimony may be rejected if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Additionally, lay statements could, in certain circumstances, constitute competent nexus evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   The claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins; the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Right Knee

The Veteran has a current diagnosis of a right knee disability.  A December 2003 MRI revealed findings consistent with tear of the posterior horn of the medial meniscus.  

The service treatment records show that when the Veteran entered service he reported that he did not have a trick or locked knee.  There was also no documented injury in service to the right knee.  The service treatment records do not show complaints or treatment for a right knee disability.  Further, the separation examination does not show a right knee disability and his lower extremities were clinically evaluated as normal.  

The Board has reviewed all the medical evidence of record.  In a September 2003 x-ray of the right knee there was no osseous or articular or soft tissue abnormalities.  

In an October 2009 VA Compensation and Pension Examination, the examiner reviewed the claims file.  The examiner noted that in 2003, the Veteran complained of right knee pain without a specific history of injury.  An MRI revealed he had a posterior tear of the medical meniscus.  The Veteran reported a history of knee pain for approximately 10 years.  After physical examination and MRI, the Veteran was diagnosed with medial meniscal posterior horn rupture, right knee.  The examiner found that the Veteran did not have an abnormal gait.  The examiner also found that his knee problem was due to a posterior rupture of the medial meniscus which was likely due to a rotational injury and the Veteran did not claim such an injury.  The examiner concluded that the Veteran's gait would not produce a medial meniscal posterior horn tear.  Further, as the Veteran had a normal gait, it was the examiner's opinion that his right knee was not secondarily connected to his lumbar spine.  

The Veteran has contended that he injured his right knee in service and that his right knee disability is secondary to his service connected lumbar spine disability.  In a December 2005 statement, the Veteran asserted that he received treatment for right knee pain from 1973 through 1975.  He reported that he received a brace and wrap in service.  The Board notes that there is no evidence associated with the claims file that shows a right knee injury in service or in-service treatment for a right knee injury.  As such, the service treatment records do not show a chronic disability in service.  After affording the Veteran the benefit of the doubt that he did have right knee problems in service, he did not report a right knee disability when he separated from service and the separation examination does not show a right knee disability.  Therefore, a chronic right knee disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the Veteran had several VA examinations during which he did not have complaints of right knee pain.  Particularly, in January 1993 he had a VA examination for his lumbar spine and right shoulder.  He did not have complaints of right knee pain or injury at that time.  The Board acknowledges the Veteran's statements that he had experienced right knee pain since service.  Although he is competent to report his symptoms in service and after service, the Veteran's statements concerning the onset of symptoms of his right knee pain are contradicted by the remaining evidence of record.  The Veteran's own statements, when he separated from service and in the VA medical records prior to his claim in 2003, did not show complaints of right knee pain.  The Board finds that these inconsistent statements weigh against their credibility.  The Board also notes that at the time of the 1993 VA examination and in medical treatment records, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Lastly, the evidence of record does not show a nexus between the current right knee disability and service or to a service-connected disability.  The medical evidence of record does not include an opinion suggesting that the Veteran's right knee is related to any injury or incident in service.  Also, the VA examiner did not find that the Veteran's right knee disability was related to his service connected lumbar spine disability because his gait was normal and the type of injury was not consistent with a disability secondary to the lumbar spine  disability.  

The Board acknowledges the Veteran's statements that he has an abnormal gait and his right knee disability is secondary to his lumbar spine, however, the cause of his right knee disability is complex in nature.  Further, the question regarding the potential relationship between the Veteran's right knee disability and service or to a service-connected disability is also complex in nature.  See Davidson and Woehlaert, supra.  As such, the Board finds the Veteran's statements regarding a nexus between his current right knee disability and service or his lumbar spine disability to be of little probative value as he is not competent to opine on such a complex medical question.  The Board affords the VA examination more probative weight than the Veteran's assertions.  

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic right knee disability in service, continuity of symptomatology or a nexus between the current disability and service or to a service-connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for a right knee disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Shingles

The Veteran contends that he has outbreaks of shingles on his face and neck that began in service.  The service treatment records show that in July 1974, the Veteran was treated for intercostal herpes zoster on the 5th anterior rib.  

In a December 2009 VA Compensation and Pension Examination for skin diseases, the VA examiner noted that the claims file was not reviewed.  The examiner noted that based on the Veteran's report, in July 1974 the Veteran experienced an in-service outbreak of intercostals herpes zoster on the right side of his trunk.  The Veteran reported that he had multiple recurrences of shingles since service, approximately 5-6 times per year.  He reported that it mostly occurs on the right side of his face and chest and the last episode was 3-4 weeks prior to the examination.  The Veteran reported that he used acyclovir cream for outbreaks.  The examiner noted that there were no shingles found on the examination, but he had an active prescription for acyclovir ointment.  

In a January 2010 Addendum, the VA examiner noted that the claims file was reviewed including the medical records.  The Veteran reported that shingles occurred 5-6 times per year and he used acyclovir cream.  The examiner noted that there was no post-service documentation of shingles, but he had an active prescription for acyclovir ointment.  Additionally, there were no shingles found on the examination.  The examiner found that based on the evidence, it was not at least as likely as not that shingles is due to or a result of an in-service event.  

Based on the foregoing, the Board finds that service connection for herpes zoster/shingles is warranted.  The service treatment records show that the Veteran was treated for shingles in service.  The Veteran testified that he has experienced outbreaks since service that are treated with acyclovir cream.  The VA treatment records also show an ongoing prescription for acyclovir cream.  

Although the VA examination did not show that there was current evidence of shingles during the examination, the Board finds that the Veteran is competent to testify as to his symptoms of shingles and outbreaks of shingles since service as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, the Veteran's account of when his shingles began is consistent with the service treatment records.  There is also no evidence to contradict the Veteran's assertions or testimony.  The Board finds that the Veteran's statements are credible and supported by the ongoing prescription for acyclovir cream.  As such, the Board affords the Veteran's statements probative value with respect to the question of whether there has been continuity of symptomatology since service.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  The Board finds that based on the Veteran's testimony, the in-service medical evidence and the current prescription for acyclovir cream, service connection is warranted for shingles on the face and neck.  

Right Hand

The Veteran contends that he has a right hand/finger disability that is related to his service-connected right shoulder disability.  The July 2008 VA Compensation and Pension Examination diagnosed the Veteran with early mildly symptomatic trigger fingers of the index and middle fingers on the right hand.  Therefore, the Board finds that there is a current right hand/finger disability.  

The service treatment records show that the Veteran did not report a right hand disability prior to service.  The treatment records also do not show a right hand injury in service.  At separation from service, the Veteran did not report a right hand disability and his upper extremities were clinically evaluated as normal.  Moreover, the Veteran has not asserted that his right hand disability is related to service; rather that it is secondary to his right shoulder disability.  Based on the foregoing, the Board finds that service connected is not warranted for the right hand on a direct basis.  As such, the Board will further address secondary service connection.  

The Board has reviewed all the medical evidence of record.  The VA treatment records do not provide an opinion regarding etiology of the Veteran's right hand disability.  In a July 2008 VA Compensation and Pension Examination, the examiner reviewed the claims file, including the service treatment records and VA medical records.  The Veteran reported intermittent swelling of the right hand and a catching sensation in the index finger and middle fingers.  X-rays revealed no evidence of bone, joint or soft tissue abnormality.  The impression was early mildly symptomatic trigger fingers of the index and middle fingers.  The examiner's opinion was that it was not associated with his right shoulder because there was no connection whatsoever between the disability of mild trigger finger and a right shoulder disability.  

Based on the foregoing, the Board finds that service connection is not warranted because the evidence of record does not show that the right hand disability was caused or aggravated by the service-connected right shoulder disability.  The VA examiner considered the Veteran's statements and current symptoms and found that there was no connection between his right shoulder and right hand disabilities.  While the Board acknowledges that the Veteran's statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right shoulder and right hand disabilities is complex in nature.  See Woehlaert, supra.   As such, the Board finds the Veteran's statements regarding causation or aggravation of his right hand disability to be of little probative value as he is not competent to opine on such a complex medical question.  This is an issue of medical causation and the VA examiner has specialized medical knowledge, training, or experience to provide an opinion on this issue.  See Jones, supra.

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show that the Veteran's right hand disability was incurred in service or that it was caused or aggravated by service-connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for the right hand/finger disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Shoulder

The Veteran contends that service connection is warranted for a left shoulder disability.  The evidence of record shows that there is a current diagnosis of a left shoulder disability.  In the July 2008 VA Compensation and Pension Examination, the Veteran was diagnosed with minimal degenerative changes of the left shoulder. 

The service treatment records do now show a left shoulder disability in service.  The evidence of record does not show that a left shoulder disability manifested within one year after service.  The medical evidence of record does not suggest that the left shoulder disability is related to service.  The Veteran also does not contend that he injured his left shoulder disability in service.  As such, the Board finds that presumptive and direct service connection are not warranted and will not be further discussed.  The Veteran's contention is that his left shoulder disability is secondary to his service-connected right shoulder disability.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

In a July 2008 VA Compensation and Pension Examination, the examiner reviewed the claims file, including the service treatment records and VA medical records.  The Veteran reported that he used the left shoulder more often since he began having problems with his right shoulder.  He reported pain in his AC joint.  After physical examination and based on x-ray evidence, the Veteran was diagnosed with minimal degenerative changes of the left shoulder.  The opinion of the examiner was that the degenerative changes in the left shoulder were from normal wear and tear and age related.  The examiner opined that it was not associated with his right shoulder.  

Based on the foregoing, the Board finds that service connected is not warranted.  The evidence of record does not show that the left shoulder disability is related to the right shoulder disability.  The VA examiner found that the Veteran's left shoulder was not secondary to the right shoulder disability, but was age related and due to normal wear and tear.  

While the Board acknowledges the Veteran's statement that he used the left shoulder more often because of the right shoulder disability, he is not competent to opine on the complex medical question of causation of arthritis.  His assertions are afforded little probative weight because the relationship between his two shoulder disabilities is complex in nature.  See Woehlaert, supra.  The impact of his right shoulder disability on the left shoulder is an issue of medical causation, which only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra. 

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show that the left shoulder disability is related to service or to a service-connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for a left shoulder disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing Loss 

The Veteran contends that he has a hearing loss disability that was caused by acoustic trauma in service.  The Veteran has a hearing loss disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  In this case, the audiological testing in the July 2008 VA Compensation and Pension Examination met these requirements.  Therefore, the Veteran's bilateral hearing loss is considered a disability under VA regulations.  

Review of the Veteran's service treatment records reveals that his entrance examination was conducted in February 1971 and he reported that he did not have hearing loss.  In September 1975, the Veteran did not report hearing problems.  Further, on separation from service in September 1975, no hearing deficit was noted in the clinical examination, the ears were clinically evaluated as normal and the audiometer results showed normal hearing.  
 
VA treatment records show that the Veteran had complaints of hearing loss.  In 2008 VA treatment records, the Veteran was treated for a gradual decrease in hearing and he was fitted for hearing aids.   

In a July 2008 VA Compensation and pension examination, a VA audiologist reviewed the claims file and noted that enlistment testing could not be found in the claims file, but discharge testing revealed normal hearing bilaterally.  The audiologist noted the Veteran's exposure to acoustic trauma in service and the lack of hearing protection used.  He also noted the occupational and recreational noise exposure with hearing protection after service.  The Veteran reported progressive bilateral hearing loss with onset 10 years prior to the examination.  The Veteran was diagnosed with mild to profound bilateral sensorineural hearing loss.  The audiologist opined that noise exposure in service did not contribute to the Veteran's current hearing loss.  The rationale provided was that once exposure to noise is discontinued; there is no significant further progression of hearing loss as a result of the noise exposure (Dobie, R., Medical-Legal Evaluation of Hearing Loss, 2001).  Therefore, any hearing loss measured in the future cannot have been caused by past exposure to high intensity noise in service.  

Initially, although there is a current diagnosis of bilateral hearing loss, the service treatment records do not show hearing loss in service.  The DD Form 214 shows that the Veteran was an aircraft mechanic in service, therefore, the Board will concede that that Veteran experienced acoustic trauma in service.  Even after conceding that there was acoustic trauma in service, the service treatment records do not show complaints of hearing loss in service.  The separation examination does not show hearing loss when the Veteran left service.  In fact, the Veteran reported that he did not have hearing loss in May 1975.  Therefore, even after affording the Veteran the benefit of the doubt, a chronic hearing loss disability was not shown to have been incurred in service.  

Additionally, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of bilateral hearing loss within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the Veteran filed a claim for benefits in January 1976 and did not include a claim for hearing loss.  He subsequently submitted numerous medical records between 1976 and his claim for hearing loss in 2008 with no mention of hearing loss in the treatment records.  The Veteran reported in 2008 that he had a gradual onset of hearing loss with no reference to service.  

The Board acknowledges the Veteran's statements that he had experienced hearing loss since the 1970s and he is competent to report his symptoms and when they occur.  See Charles, supra.  In this case, the Veteran reported that he did not have hearing loss when he separated from service.  In the VA examination he reported that it began 10 years prior.  Also, the contemporaneous medical evidence did not include complaints of hearing loss prior to 2008.  The Board also notes that at the time of the previous claim in 1976 and during the subsequent medical treatment, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board also finds that the evidence of record does not show a nexus between the current bilateral hearing loss and acoustic trauma in service.  The VA examiner reviewed the service treatment records and considered the Veteran's report regarding onset of hearing loss.  The VA examiner, however, did not find that the Veteran's bilateral hearing loss was related to service.  The VA examiner also provided an adequate rationale for the opinion in that after acoustic trauma, hearing loss is not progressive as the Veteran described his hearing loss to be.  

The Board acknowledges that the Veteran's lay statements could be competent evidence of a nexus.  However, in this case, the VA examination outweighs the Veteran's assertion regarding etiology of his bilateral hearing loss because the VA examiner had the specialized medical knowledge, training, or experience and is competent to provide evidence on the issue.  See Davidson, Woehlaert, supra.  Further, the Veteran's statements have been inconsistent as to the onset of his hearing loss.  Therefore, the Board affords the Veteran's statements regarding the etiology of his bilateral hearing loss to be of little probative value.  See Espiritu, supra.

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show bilateral hearing loss in service or within one year after service, continuity of symptomatology or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for bilateral hearing loss is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased initial evaluation for dysthymia, currently 70 percent disabling, is denied.   

Entitlement to an increased initial evaluation for right leg radiculopathy, currently 10 percent disabling, is denied. 

Service connection for a right knee disability, including as secondary to service-connected lumbosacral strain, is denied.  

Service connection for shingles on the face and neck is granted.

Service connection for a right hand and finger disability, including as secondary to service-connected right shoulder dislocation, is denied.  

Service connection for degenerative changes in the left shoulder, including as secondary to service-connected right shoulder dislocation, is denied.  

Service connection for bilateral hearing loss is denied. 


REMAND

The Veteran's claim of entitlement to service connection for kidney stones is based upon the same factual basis as his previous claim, which was last denied in the March 1976 rating decision that became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran filed his claim to reopen in January 2003.  In July 2003, the RO sent the Veteran a VCAA letter which was insufficient.  The letter indicated that the Veteran was previously denied service connection for kidney stones in January 1996 and provided the definition of new and material evidence.  The Board notes that the Veteran was in fact denied service connection in March 1967, not January 1996.  Further, the letter did not explain the basis for the prior final denial.  

In this respect, the Board observes that the Veteran's claims were denied in March 1976 because the RO found that the kidney stone condition preexisted service and was not aggravated by service.  The RO sent another VCAA letter regarding kidney stones to the Veteran in February 2006; however, this letter did not address new and material evidence.  The Board also notes the subsequent adjudications of this issue also did not provide adequate notice under Kent.  Therefore, on remand, the Veteran should be provided with a VCAA letter that clearly explains what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior March 1976 denial.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided proper VCAA notice in accordance with Kent, supra.  The VCAA notice should advise the Veteran of the evidence and information necessary to reopen his claim of entitlement to service connection for kidney stones (i.e., the definition of new and material evidence under the standard in effect as of August 29, 2001); (2) notify the Veteran of the reasons and bases of the March 1976 denial (the RO found that kidney stones preexisted service and were not aggravated by service); (3) notify the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant the Veteran's service connection claim (i.e., evidence establishing that kidney stones were not present prior to service or were not aggravated in service); and (4) provide general VCAA notice for the underlying service connection claim.

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


